


110 HRES 997 EH: Expressing the strong support of the House

U.S. House of Representatives
2008-04-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 997
		In the House of Representatives, U.
		  S.,
		
			April 1, 2008
		
		RESOLUTION
		Expressing the strong support of the House
		  of Representatives for the North Atlantic Treaty Organization to enter into a
		  Membership Action Plan with Georgia and Ukraine.
	
	
		Whereas the sustained commitment of the North Atlantic
			 Treaty Organization (NATO) to mutual defense has made possible the democratic
			 transformation of Central and Eastern Europe and Eurasia;
		Whereas NATO members can and should play a critical role
			 in addressing the security challenges of the post-Cold War era in creating the
			 stable environment needed for emerging democracies in Europe and
			 Eurasia;
		Whereas lasting stability and security in Europe and
			 Eurasia require the military, economic, and political integration of emerging
			 democracies into existing European structures;
		Whereas, in an era of threats from terrorism and the
			 proliferation of weapons of mass destruction, NATO is increasingly contributing
			 to security in the face of global security challenges for the protection and
			 interests of its member States;
		Whereas the Government of Georgia and the Government of
			 Ukraine have each expressed a desire to join the Euro-Atlantic community, and
			 Georgia and Ukraine are working closely with NATO and its members to meet
			 criteria for eventual NATO membership;
		Whereas, at the NATO-Ukraine Commission Foreign
			 Ministerial meeting in Vilnius in April 2005, NATO and Ukraine launched an
			 Intensified Dialogue on membership between the Alliance and Ukraine;
		Whereas, following a meeting of NATO Foreign Ministers in
			 New York on September 21, 2006, NATO Secretary General Jaap de Hoop Scheffer
			 announced the launching of an Intensified Dialogue on membership between NATO
			 and Georgia;
		Whereas the Riga Summit Declaration, issued by the heads
			 of state and government participating in the meeting of the North Atlantic
			 Council in November 2006, reaffirms that NATO’s door remains open to new
			 members and that NATO will continue to review the process for new membership,
			 stating We reaffirm that the Alliance will continue with Georgia and
			 Ukraine its Intensified Dialogues which cover the full range of political,
			 military, financial, and security issues relating to those countries’
			 aspirations to membership, without prejudice to any eventual Alliance decision.
			 We reaffirm the importance of the NATO-Ukraine Distinctive Partnership, which
			 has its 10th anniversary next year and welcome the progress that has been made
			 in the framework of our Intensified Dialogue. We appreciate Ukraine's
			 substantial contributions to our common security, including through
			 participation in NATO-led operations and efforts to promote regional
			 cooperation. We encourage Ukraine to continue to contribute to regional
			 security. We are determined to continue to assist, through practical
			 cooperation, in the implementation of far-reaching reform efforts, notably in
			 the fields of national security, defense, reform of the defense-industrial
			 sector and fighting corruption. We welcome the commencement of an Intensified
			 Dialogue with Georgia as well as Georgia's contribution to international
			 peacekeeping and security operations. We will continue to engage actively with
			 Georgia in support of its reform process. We encourage Georgia to continue
			 progress on political, economic and military reforms, including strengthening
			 judicial reform, as well as the peaceful resolution of outstanding conflicts on
			 its territory. We reaffirm that it is of great importance that all parties in
			 the region should engage constructively to promote regional peace and
			 stability.;
		Whereas, in January 2008, Ukraine forwarded to NATO
			 Secretary General Jaap de Hoop Scheffer a letter, signed by President Victor
			 Yushchenko, Prime Minister Yulia Tymoshenko, and Verkhovna Rada Speaker Arseniy
			 Yatsenyuk, requesting that NATO integrate Ukraine into the Membership Action
			 Plan;
		Whereas, in January 2008, Georgia held a referendum on
			 NATO and 76.22 percent of the votes supported membership;
		Whereas in February 2008, Georgia forwarded a letter
			 signed by President Mikhail Saakashvili to NATO Secretary General Jaap de Hoop
			 Scheffer requesting that NATO integrate Georgia into the Membership Action
			 Plan;
		Whereas participation in a Membership Action Plan does not
			 guarantee future membership in the NATO Alliance;
		Whereas United States support for the approval of
			 Membership Action Plans for Georgia and Ukraine demonstrates support for the
			 development of democratic institutions in those countries, the process of
			 defense reform and respect for human rights, and does not represent a hostile
			 attempt to expand the Alliance at the expense of the security of any country;
			 and
		Whereas NATO membership requires significant national and
			 international commitments and sacrifices and is not possible without the
			 support of the populations of the NATO member states: Now, therefore, be
			 it
		
	
		That it is the sense of the House of
			 Representatives that—
			(1)the House of
			 Representatives—
				(A)reaffirms its previous expressions of
			 support for continued enlargement of the North Atlantic Treaty Organization
			 (NATO) to include qualified candidates; and
				(B)supports the
			 commitment to further enlargement of NATO to include democratic governments
			 that are able and willing to meet the responsibilities of membership;
				(2)the expansion of NATO contributes to NATO's
			 continued effectiveness and relevance;
			(3)Georgia and
			 Ukraine are strong allies that have made important progress in the areas of
			 defense, democratic, and human rights reform;
			(4)a
			 stronger, deeper relationship among the Government of Georgia, the Government
			 of Ukraine, and NATO will be mutually beneficial to those countries and to NATO
			 member states; and
			(5)the United States
			 should take the lead in supporting the awarding of a Membership Action Plan to
			 Georgia and Ukraine as soon as possible.
			
	
		
			Lorraine C. Miller,
			Clerk.
		
	
